Case 5:19-cv-01066-EEF-MLH Document 71 Filed 03/31/21 Page 1 of 2 PageID #: 862




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

ROBERT LEROY MCCOY #55949/412412                  CIVIL ACTION NO. 19-1066 SEC P

VERSUS                                            JUDGE ELIZABETH E. FOOTE

JULIAN WHITTINGTON, ET AL.                        MAGISTRATE JUDGE HORNSBY


                                          ORDER

        Now before the Court is an appeal of the Magistrate Judge’s decision. [Record

 Document 52]. Previously, Plaintiff Robert Leroy McCoy (“Plaintiff”) filed a motion to

 compel discovery and argued that he had not received timely responses to seven requests

 for production of documents that he served on February 4, 2020. Record Document 38.

 Defendants responded by arguing that they received the requests on February 19 and

 responded by March 17, 2020. Record Document 40. As per a USPS receipt, delivery was

 made to Plaintiff on March 20, 2020. The Magistrate Judge denied the motion to compel

 because Plaintiff did not contest that he received Defendants’ discovery responses. Record

 Document 47. Plaintiff filed the instant appeal of that decision. For the following reasons,

 the Magistrate Judge’s ruling is AFFIRMED.

        Under the Federal Magistrate Act, a magistrate judge may issue binding rulings on

 non-dispositive matters. 28 U.S.C. § 636(b)(1)(A). A party that objects to such a ruling

 may appeal to the district judge who “must . . . modify or set aside any part of the order

 that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). Federal law affords

 the magistrate judge broad discretion in the resolution of non-dispositive matters. See id.

 Under this deferential standard, a magistrate judge's decision must be affirmed unless “on

                                              1
Case 5:19-cv-01066-EEF-MLH Document 71 Filed 03/31/21 Page 2 of 2 PageID #: 863




 the entire evidence [the Court] is left with a definite and firm conviction that a mistake

 has been committed.” United States v. United States Gypsum Co., 333 U.S. 364, 395

 (1948). A clear error standard applies to a magistrate judge’s findings of fact, while legal

 conclusions are reviewed de novo. See Spillers v. Chevron USA Inc., No. 11-2163, 2013

 WL 869387, at *3 (W.D. La. Mar. 6, 2013) (citing Choate v. State Farm Lloyds, No. 03-

 2111, 2005 WL 1109432, at *1 (N.D. Tex. May 5, 2005)). Hence, reversal of a factual

 finding is improper whenever the “magistrate judge’s ‘account of the evidence is plausible

 in light of the record viewed in its entirety.’” Smith v. Smith, 154 F.R.D. 661, 665 (N.D.

 Tex. 1994) (quoting Resolution Tr. Corp. v. Sands, 151 F.R.D. 616, 619 (N.D. Tex. 1993)).

        Having reviewed Plaintiff’s motion to compel, the Magistrate Judge’s order, and the

 arguments on appeal, this Court cannot conclude that the Magistrate Judge’s ruling was

 clearly erroneous or contrary to law. Plaintiff does not dispute that he received the

 documents. He has not suffered any prejudice. Considering the Magistrate Judge’s

 decision and the broad discretion afforded to him in resolving non-dispositive matters, the

 Magistrate Judge’s order is AFFIRMED.

         THUS DONE AND SIGNED this 31st day of March, 2021.




                                          ELIZABETH ERNY FOOTE
                                          UNITED STATES DISTRICT JUDGE




                                              2
